Title: To Thomas Jefferson from Theodorus Bailey, 10 March 1824
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Newyork
10. March 1824.
The United States Ship Cyane, Creighton Commander,—having our Minister to France (Mr Brown) on board;—sailed from this Port for Havre, on the 23d of feby—Giacomo Raggi, who had charge of your Packet to Mr Appleton, Consul of the United States at Leghorn, took passage in this Ship.—Captain Creighton had been in daily expectation of receiving his sailing orders, for six weeks before his actual departure.—this of course delayed Raggis passage to Leghorn—had I anticipated his detention for so long a time, I should have found an earlier conveyance for your communication to Mr Appleton—but the occasion of the delay was beyond our control—and was not foreseen or expected.I am happy of this occasion of renewing to you the assurance of my respectful and affectionate regard.Theodorus Bailey.